Title: General Orders, 25 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 25th 1776.
Parole Epsom.Countersign Falkland.


The Militia Officers of the adjoining provinces who are to reinforce this army, are upon their arrival with their troops, to make report immediately, to the Brigadier General, or the officer commanding their respective Corps, who is to make report once in two days to the Commander in Chief.
The Adjutant General’s Office will be removed this afternoon to a small brick house, one of the offices belonging to Head Quarters—The Brigade Majors are requested to attend there punctually hereafter, at eleven o’clock, except those at a distance, who may send an Adjutant, but the orders will not be given to any person of less rank in future.
